NO. 07-09-0175-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 AUGUST 6, 2009
                         ______________________________

                   IN THE MATTER OF THE MARRIAGE OF
             LAWRENCE PHILLIP MARTINELLI AND BRIGITTE CURTIS
                AND IN THE INTEREST OF A.W.M., T.P.M., A.M.M.
                            AND P.L.M., CHILDREN
                    _________________________________

            FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 208-544,288; HONORABLE WILLIAM C. SOWDER, JUDGE
                      _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ON MOTION TO DISMISS


      Pending before the Court is a motion of appellant Brigitte Curtis indicating she

desires to dismiss her appeal pursuant to Rule 42.1 of the Texas Rules of Appellate

Procedure. The motion contains a certificate of conference showing other parties do not

oppose dismissal. No decision of the Court having been delivered to date in the appeal

and the motion complying with the requirements of Rule 42.1(a), we grant the motion. The

appeal is dismissed.
      Because we have disposed of this appeal at the appellant's request, we will not

entertain a motion for rehearing and our mandate shall issue forthwith.




                                                      James T. Campbell
                                                           Justice




                                           2